Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is unclear regarding claim 9, is the method being applied to claims 1-8 or by interpolation as claimed between the regions of interest for the selected images. If so, these are two different approaches to be alternatives of each other and cannot be applied at the same time. Perhaps claim 9 is to be a separate independent claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  Claim 10 is directed to a program, and programs per se are not patent eligible subject matter. See MPEP 2106 I:  “Non-limiting examples of claims that are not directed to one of the statutory categories: 
vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2012/001947 A1 to Sekiguchi et al., hereinafter, “Sekiguchi”.
Claim 1. A method of highlighting an object of interest in an image, the method comprising providing a digital image, Sekiguchi 1) Set different blur amounts for the background and the non-main subject. For example, the background is set to be equal to or greater than the largest blur amount among non-main subjects. For example, in FIG. 16 (d), the non-main subject person D and person G are subjected to the blurring process on the main subject person E and person F, and the background including the photographing prohibited object is also subjected to the blurring process.
determining a region of interest inside the digital image covering an object of interest having a person identifier, Sekiguchi FIG. 16 (d), the non-main subject person D and person G are subjected to the blurring process on the main subject person E and person F  (lower half of image)
wherein the person identifier is a feature, characteristic or object from which a person identity can be uniquely identified, Sekiguchi FIG. 16 (d), the main subject person E and person F  
masking all image data in the digital image in a surrounding area to the region of interest, within the detected region of interest, Sekiguchi FIG. 16 (d), the non-main subject person D and person G are subjected to the blurring process on the main subject person E and person F  (upper half of image)
determining a region of exclusion covering an object of exclusion in the digital image having another person identifier, Sekiguchi FIG. 16 (d), person G
and forming an output image comprising image data from the digital image of the region of interest, wherein the region of exclusion thereof is masked, and comprising the masked image data of the surrounding area. Sekiguchi FIG. 16 (d)
Claim 2. The method according to claim 1, wherein the surrounding area corresponds to the rest of the digital image. Sekiguchi FIG. 2(c) [0026] teaches as shown in FIG. 2 (c), a "non-blurred subject" is set in advance, and a blur processing is applied to a portion excluding the region 303 of the subject by detecting a "blurred subject" from the photographed image. For example, if the face of a specific person (the face of the person E in the example of FIG. 2 (c)) is set in advance as a "non-blurred object", an image other than the face of the person can be blurred 
Claim 3. The method according to claim 1, wherein the image data is masked by manipulation of image data from the digital image. Sekiguchi FIG. 2(c) [0026] teaches as shown in FIG. 2 (c), a "non-blurred subject" is set in advance, and a blur processing is applied to a portion excluding the region 303 of the subject by detecting a "blurred subject" from the photographed image. For example, if the face of a specific person (the face of the person E in the example of FIG. 2 (c)) is set in advance as a "non-blurred object", an image other than the face of the person can be blurred [0025], [0027-0031] 
Claim 4. The method according to claim 1, wherein the object of interest is a human. Sekiguchi FIG. 2(c) [0026] teaches as shown in FIG. 2 (c), a "non-blurred subject" is set in advance, and a blur processing is applied to a portion excluding the region 303 of the subject by detecting a "blurred subject" from the photographed image. For example, if the face of a specific person (the face of the person E in the example of FIG. 2 (c)) is set in advance as a "non-blurred object", an image other than the face of the person can be blurred [0025], [0027-0031] 
Claim 5. The method according to claim 4, further comprising receiving an identity of a human, and wherein the act of determining the region of interest is performed based on the received identity. Sekiguchi FIG. 2(c) [0026] teaches as shown in FIG. 2 (c), a "non-blurred subject" is set in advance, and a blur processing is applied to a portion excluding the region 303 of the subject by detecting a "blurred subject" from the photographed image. For example, if the face of a specific person (the face of the person E in the example of FIG. 2 (c)) is set in advance as a "non-blurred object", an image other than the face of the person can be blurred [0025], [0027-0031] 
Claim 6. The method according to claim 1, wherein the act of determining a region of interest or determining a region of exclusion comprises executing an object detection algorithm on the digital image. Sekiguchi FIG. 2(c) [0026] teaches as shown in FIG. 2 (c), a "non-blurred subject" is set in advance, and a blur processing is applied to a portion excluding the region 303 of the subject by detecting a "blurred subject" from the photographed image. For example, if the face of a specific person (the face of the person E in the example of FIG. 2 (c)) is set in advance as a "non-blurred object", an image other than the face of the person can be blurred [0025], [0027-0031] 
Claim 7. The method according to claim 1, wherein the person identifier comprises a face, a license plate, or an id tag. Sekiguchi FIG. 2(c) [0026] teaches as shown in FIG. 2 (c), a "non-blurred subject" is set in advance, and a blur processing is applied to a portion excluding the region 303 of the subject by detecting a "blurred subject" from the photographed image. For example, if the face of a specific person (the face of the person E in the example of FIG. 2 (c)) is set in advance as a "non-blurred object", an image other than the face of the person can be blurred [0025], [0027-0031] 
Claim 8. A method of highlighting an object of interest in a video sequence, the method comprising: providing a video sequence comprising digital images, for each image of a selection of digital images from the video sequence, applying the method according to claim 1, and forming an output video sequence comprising the output images. 
Sekiguchi The continuous shooting control unit 207 has been described above with reference to the method for detecting a moving subject, but is not limited to detecting a moving subject, and performs control for capturing a plurality of temporally continuous images.
Sekiguchi The moving subject detection unit 208 detects a moving subject from the difference between images that are temporally different from each other in a plurality of images having the same angle of view taken by the continuous shooting control unit 207. FIG. 5 is a diagram showing a moving subject detection method. In FIG. 5, the continuous shooting control unit 207 captures images 351, 352, and 353 having the same angle of view that are temporally continuous.
Claim 10. It differs from claim 1 in that it is a computer program product comprising a computer-readable storage medium with instructions adapted to carry out the method of claim 1. Therefore claim 10 has been analyzed and reviewed in the same way as claim 1. See the above analysis.  
Claim 11. It differs from claim 1 in that it is a device arranged to perform the method of claim 1. Therefore claim 11 has been analyzed and reviewed in the same way as claim 1. See the above analysis.  
Claim 12. The device according to claim 11, arranged in a video card of a video management system. Sekiguchi teaches FIG. 26, a personal computer 501 includes a control unit 502 including a CPU, a keyboard (and an operation interface such as a mouse) 503, a display monitor 504, an HD (hard disk) 505, a memory 506, and a memory card 507a. A memory card IF 507 that can be attached to the camera, a USB unit 508 for connecting the imaging device 101 and the like with a USB cable, and a LAN unit 509 for connecting to a network such as the Internet. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/001947 A1 to Sekiguchi et al., hereinafter, “Sekiguchi” in view of US 20140140575 A1 to Wolf.
Claim 9. A method of highlighting an object of interest in a video sequence, the method comprising: providing a video sequence comprising digital images, for each image of a selection of digital images from the video sequence, applying the method according to claim 1, Sekiguchi The continuous shooting control unit 207 has been described above with reference to the method for detecting a moving subject, but is not limited to detecting a moving subject, and performs control for capturing a plurality of temporally continuous images.
and for temporally intermediate images located between a first selected image and a second selected image in the video sequence, determining regions of interest by interpolation between a determined first region of interest in the first selected image and a determined second region of interest in the second selected image, Wolf [0086] teaches In various aspects, video frame 500 includes do-track features of interest, or both do-track and do-not-track features of interest. In the example shown, person 223 is wearing or carrying do-track tag 543, and so is highlighted with indicator 233. If obscurant 332 and indicator 233 overlap, obscurant 332 can override the overlapping portions of indicator 233, indicator 233 can override the overlapping portions of obscurant 332, the overlap area can be bisected to reduce the size of both obscurant 332 and indicator 233, or a choice of which action to take can be given to an operator of imaging system 190. In various aspects, whether person 222 or person 223 is closer to image-capture device 110 can be used to make the determination. For example, if person 222 is closer, image data for person 222 will obscure person 223 naturally. In this situation, the choice can be made that indicator 233 can override the overlapping portions of obscurant 332. Some of person 222 will be visible as a result, but much of person 222 will be blocked from view by person 223's body. This provides person 222 with more privacy than he would have had without tag 542, and still preserves the tracking that person 223 wants. 
Sekiguchi The continuous shooting control unit 207 has been described above with reference to the method for detecting a moving subject, but is not limited to detecting a moving subject, and performs control for capturing a plurality of temporally continuous images.
Sekiguchi The moving subject detection unit 208 detects a moving subject from the difference between images that are temporally different from each other in a plurality of images having the same angle of view taken by the continuous shooting control unit 207. FIG. 5 is a diagram showing a moving subject detection method. In FIG. 5, the continuous shooting control unit 207 captures images 351, 352, and 353 having the same angle of view that are temporally continuous…a difference image 355 between the images 352 and 353 moving back and forth in time is created to extract the changed subject c and subject d. When the difference image 354 and the difference image 355 are compared, it can be seen that the subject b and the subject c are the same subject
and for each temporally intermediate image, masking all image data in the temporally intermediate image in a surrounding area to the region of interest, within the detected region of interest, Sekiguchi FIG. 16 (d), the non-main subject person D and person G are subjected to the blurring process on the main subject person E and person F (upper half of image)
determining a region of exclusion covering an object of exclusion in the digital image having another person identifier, and forming an output image comprising image data from the temporally intermediate image of the region of interest, Sekiguchi FIG. 16 (d), the non-main subject person D and person G are subjected to the blurring process on the main subject person E and person F (lower half of image)
wherein the region of exclusion thereof is masked, Sekiguchi FIG. 16 (d), person G
and comprising the masked image data of the surrounding area, and forming an output video sequence comprising the output images. Sekiguchi FIG. 16 (d)
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify highlighting an object of interest in an image by Sekiguchi with Wolf’s teaching of determining regions of interest by interpolation between a determined first region of interest in the first selected image and a determined second region of interest in the second selected image. One would have been motivated to perform this combination due to the fact that it allows one to accurately focus on the target (object of interest) while masking non-targeted objects. In combination, Sekiguchi is not altered in that Sekiguchi continues to detect objects of interest in image data. Wolf's teachings perform the same as they do separately of performing interpolation of image data. 

Therefore one of ordinary skill in the art, such as an individual working in the field of detecting object of interest in image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661